Citation Nr: 0629774	
Decision Date: 09/20/06    Archive Date: 09/26/06

DOCKET NO.  04-24 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased initial rating, in excess of 10 
percent, for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active service from November 1950 to November 
1953.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, in August 2003, which granted the claim of service 
connection for bilateral hearing loss and assigned an initial 
disability evaluation of 10 percent, effective September 27, 
2000.

The veteran provided testimony at a Travel Board hearing 
conducted by the undersigned Veterans Law Judge in July 2006, 
a transcript of which is on record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the July 2006 hearing, the veteran's representative 
indicated that the veteran's VA audiology examination was 
dated and inadequate, as the veteran's hearing has since 
worsened.  VA's General Counsel has indicated that when it is 
asserted that the severity of a service-connected disability 
has increased since the most recent rating examination, an 
additional examination is appropriate.  VAOPGCPREC 
11-95 (April 7, 1995); see also Caffrey v. Brown, 6 Vet. App. 
377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  
Therefore, the veteran should be accorded a new VA 
examination to ascertain the current nature and severity of 
his service connected hearing loss disability.

Since the Board has determined that an examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation 
provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for an 
examination scheduled in conjunction a claim for increase, 
the claim shall be denied.

Finally, the veteran testified that he is seen at the Port 
Charlotte and Fort Meyers VA clinic.  Ongoing medical records 
should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); 
see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, 
and must be obtained if the material could be determinative 
of the claim).

Accordingly, the case is REMANDED for the following action:

1.   The RO should obtain the names and 
addresses of all VA and non-VA medical 
care providers who treated the veteran for 
a hearing disability since January 2004.  
After securing the necessary release, the 
RO should obtain these records.  
Specifically, the RO should obtain 
relevant current records from the VA 
clinics in Port Charlotte and Fort Meyers.

2.  The veteran should be afforded a VA 
audiology examination to determine the 
current nature and severity of the 
veteran's hearing loss disability.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  All necessary tests and 
studies should be conducted.

3.  The RO should then re-adjudicate the 
claim for increased rating for bilateral 
hearing loss.  If the claim is not granted 
to the veteran's satisfaction, the veteran 
and his representative should be issued a 
Supplemental Statement of the Case, and 
given an opportunity to respond before the 
case is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


